Citation Nr: 1138185	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1955.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska.  In an October 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  In an October 2010 rating decision, the RO granted his claim of entitlement to service connection for major depressive disorder, with an initial disability evaluation of 50 percent, effective July 31, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to depression, frustration, avoidance/isolation, mild sleep impairment and nightmares.

2.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressor.

3.  A valid diagnosis of PTSD based upon a verified stressor is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to service connection for PTSD,  VA essentially satisfied the notification requirements of the VCAA by means of a letter dated June 2009.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, the letter advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  This letter also satisfied the requirements of Dingess/Hartman, supra, and informed the appellant of how VA assigns the disability rating and effective date elements of a claim.  

Regarding the Veteran's claim of an initial rating in excess of 50 percent for major depressive disorder, service connection had already been established and the current appeal arose from his disagreement with the initial rating assigned.  In such cases, the Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Here, in letters dated August and December 2009, the Veteran was informed of the evidence needed to substantiate his service connection claim.  Moreover, the Board observes that in a Statement of the Case ("SOC"), dated January 2011, the Veteran was advised of the specific rating criteria for establishing an increased disability rating for major depressive disorder.  

      b.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and a VA mental health compensation and pension examination report, dated January 2010.  The claims file also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

With regard to the VA examination report, the Board notes that the examiner indicated that he had reviewed the pertinent treatment reports of record, elicited from the Veteran his history of complaints and symptoms, and provided findings detailing the results of the clinical examination.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's claim of entitlement to PTSD.  As will be discussed in greater detail below, there is no evidence of record to show that he served in combat during active military service, there was fear of hostile military or terrorist activity, or establishes verification of his claimed in-service stressor.  Thus, in the absence of such evidence, there is no reasonable possibility that a VA examination would result in findings favorable to the Veteran; service connection therefore cannot be established for the claimed disability.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board further concludes that all reasonable efforts to develop evidence for the record have been made.  In October 2008, the Veteran submitted a brief statement of his claimed in-service stressor that purportedly resulted in PTSD, in which he reported that he was a passenger in a plane that experienced engine trouble and he thought that he was going to die.  In a formal finding of lack of information memorandum in the file, the RO delineated the efforts undertaken to substantiate the Veteran's claimed stressor.  It noted that the information required to corroborate the stressor was insufficient to sent to the U.S. Army and Joint Services Records Research Center ("JSRCC") and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The RO further noted that, although it had sent several letters to the Veteran seeking additional information and/or a stressor for VA purposes, the Veteran failed to respond.  Finally, the RO indicated that a review of the Veteran's available personnel and service treatment records, as well as his service discharge documents, failed to demonstrate evidence of the claimed stressor.  

In light of the requests for information sent by the RO to the Veteran, and the lack of sufficient detail regarding his stressors so as to allow for further attempt at verification, the Board finds no basis for further pursuit of verification.  38 C.F.R. § 3.159(c)(2) and (3).  In essence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim, as the Board finds that the descriptions of his stressors are far too general and not of the type that are independently verifiable.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

The Veteran's service-connected major depressive disorder has been evaluated under DC 9434 (2011).  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a mental health disorder, to include as secondary to depression.  His November 1954 service separation examination report revealed psychiatric findings within normal limits.

Post-service treatment records show that the Veteran neither sought, nor received, any mental health treatment until approximately June 2006, when he was admitted to the Substance Abuse Treatment Program at the Omaha, Nebraska VA Medical Center ("VAMC").  At that time, it was noted that he had no previous history of any psychiatric disorder.  He revealed that his wife of nearly 50 years had died about two years earlier, and since that time, he said that he had started drinking alcohol at first to help him sleep, but soon, was drinking progressively more.  The Axis I diagnoses were depression, bereavement and alcohol dependence.  The Veteran's assigned GAF score was 40; the examiner noted that the major cause appeared to have been the death of his wife.

Subsequent VAMC treatment records show that the Veteran continued to receive regular outpatient mental health counseling as needed every few months.  During a July 2007 counseling session, he reported that he had been doing well and was no longer having problems with sleep.  It was noted that he has been placed on antidepressant medication.  A mental status evaluation revealed that his grooming and hygiene were good, attitude was cooperative, mood was neutral and affect was appropriate/variable.   Speech was relevant and spontaneous, thought processes were logical and goal-directed, thought content was relevant, and insight was good.  The Axis I diagnosis was depression, not otherwise specified ("NOS"), improved.  His assigned GAF was 65, indicative of mild symptoms.

In July 2008, during an outpatient counseling session, the Veteran reported that things were going well.  Although he said that he was isolating himself somewhat during the evening, he was participating in a number of activities, including Alcoholics Anonymous and church services.  He also said that he exercises every morning and had other activities during the day.  The mental status evaluation continued to reveal findings nearly identical to those observed during the July 2007 session, except that his mood was noted to be cheerful.  The diagnoses were adjustment disorder with depression and dysthymia.  His GAF score was 70, representing mild symptoms.

In June 2009, the Veteran was diagnosed with PTSD, atypical, and major depressive disorder.  He discussed having difficulty with loneliness and isolation, which he said stemmed from his time in military service when a friend turned him in for "talking too much."  He also said a number of his peers ended up in "mental hospitals" due to the stress of the work they were performing.  

In January 2010, the Veteran was afforded a VA mental disorders examination pursuant to his service connection claim.  At that time, he reported that he was sleeping "pretty good," with about 7 hours per night.  He also said that his mood had been "pretty decent" and that he was now visiting other people (it was noted that he was now living in an assisted living facility).  He added that he was still on antidepressant medication and said that he felt much better because it had stabilized his depression.  At that time, he told the examiner that he felt his depression had been caused by the "stress of [military] service."  During the mental status evaluation, he was clean, neatly groomed and cooperative, oriented to person, place and time, with a bland affect and depressed mood.  Speech was unremarkable, as was thought process and content.  There was no evidence that he experienced delusions, hallucinations or obsessive/ritualistic behavior, he had no suicidal or homicidal ideations and no violent episodes, and his recent, remote and immediate memory were normal.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, mild; he opined that it was not related to service, but rather to the Veteran's isolation and loneliness from the loss of his wife in 2004, as well as not having seen his adult children in over two years.  The assigned GAF score was 60.

In August 2010, the Veteran received a mental evaluation by a private psychologist, Dr. Melvin Canell.  In a very comprehensive psychological report, received in September 2010, Dr. Canell described the Veteran's developmental and military history, as well as a history of his condition.  He noted that, during service, the Veteran has been assigned to military intelligence in Washington, DC, and remained in this field for the remainder of his military service.  It was under this assignment, he noted, that the Veteran experienced a great deal of stress, adding that four of his colleagues ended up in mental hospitals.  During the mental status evaluation, the Veteran was noted to have impaired speech and a severely depressed affect and mood.  His mental content was within normal limits and he was oriented in all four spheres.  He was not particularly suspicious, hypervigilant or paranoid, and displayed no psychotic symptoms.  His insight was only fair, as he felt that he had been stricken with so many physical ailments that he felt his mental health was "probably going."  Dr. Canell also noted that his judgment was getting worse.  A clinically-administered Beck Depression Inventory Test revealed a score consistent with profoundly severe depression.  Dr. Canell diagnosed the Veteran with 1) major depressive disorder, recurrent, moderate, with acute melancholia, 2) alcohol abuse in total remission; and 3) rule out PTSD, chronic.  The assigned GAF score was 45, indicative of serious symptoms.  He opined that the Veteran's depression was secondary to the difficulties he experienced while serving in the Air Force, and noted that the difficulties he revealed with his asocialization were unquestionably due first to his declining hearing acuity [the Veteran was subsequently service connected for a hearing loss disability] and the usual depression that would accompany such problems.  He added that the Veteran's ability to govern his emotions, even under ordinary stress, appeared tenuous, and concluded that he had very little optimism in his recovering much beyond a minimum level.  The GAF scores assigned were 45/52 [presumably 45 at the current time and 52 the highest score in the past year].

VAMC treatment records following the VA examination reveal that the Veteran continued to seek outpatient mental health care.  During a September 2010 counseling session, he said that he felt his depression was getting worse, adding that he was now only sleeping about 5 hours per night, and having nightmares 2-3 times per week.  The mental status evaluation, however, continued to demonstrate that he had good grooming and hygiene, normal motor behavior, good eye contact, and a cooperative attitude.  His mood was depressed and his affect was appropriate/variable.  Thoughts were logical, relevant and goal-directed.  However, despite the Veteran's contention that his depression has worsened, the clinician diagnosed him with dysthymia, and assigned a GAF score of 65.

During an October 2010 VAMC counseling session, the clinician noted that the Veteran arrived smiling and seemed to be feeling better.  The Veteran reported at that time that he was spending more time socializing with his peers in his residence.  October GAF scores were 60.  In December, the Veteran reported that his sleep had improved, he had more energy, improved motivation, and reported that his depression was "good."  He specifically denied feeling hopeless or helpless, or having worsening depression.  He added that he was doing volunteer work in the activity center at his assisted living center, and was planning on spending the December holidays with his adult daughter.  The diagnosis was depression, adjustment disorders; there was no assigned GAF.  During a counseling session after Christmas, however, his assigned GAF was 60.  During a January
 2011 counseling session, the Veteran reported that he had been visiting with more residents at the assisted living center, and particularly noted two recent widows, who he felt needed to have companionship.  At that time, his assigned GAF score had improved to 70, representing mild symptoms.

After a careful review of the complete claims folder, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial disability evaluation in excess of the current 50 percent rating for PTSD during any portion of the appeal period.  

In reaching this conclusion, as noted above, the Board observes that the Veteran's major depressive disorder is generally moderate to mild in nature, and is manifested by occupational and social impairment with reduced reliability and productivity due to depression, frustration, avoidance/isolation, mild sleep impairment and nightmares.  In reaching this conclusion, the Board has considered the pertinent symptomatology shown during the VA examination, VAMC outpatient mental health counseling sessions, and the private evaluation report from Dr. Canell.  In this respect, although the Veteran clearly met the criteria for a 50 percent disability evaluation for major depressive disorder for a time during the course of the appeal, the VA outpatient treatment records show that, beginning immediately after the private assessment by Dr. Canell, instead of getting worse, the Veteran's symptomatology markedly improved.  As discussed above, these reports show that he reported that his depression had improved, he was feeling better, and he said that he was spending more time socializing with his peers.  Moreover, his GAF scores for the period September 2010 through January 2011 show a marked improvement, going from 45 during Dr. Canell's evaluation to 70 during the January VA outpatient counseling session.  

In addition, the Board has carefully considered the Veteran's symptoms and weighed them against the diagnostic criteria for major depressive disorder under DC 9434.  Once again, however, the Board observes that the criteria for the Veteran's current 50 percent rating no longer appear to be met, as there is no evidence that he has experienced symptoms generally associated with or best approximated by a 50 percent disability rating, noted in the rating criteria as "occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."  While the Veteran was noted to display a flattened affect for a brief period during the course of the appeal, the outpatient treatment reports clearly demonstrate that his condition has improved.  

In addition to the VA examination, private evaluation and outpatient treatment reports, the Board has also considered the Veteran's personal statements regarding the severity of his disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions of a worsening of his symptoms are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the complex manifestations of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence.  More importantly, as discussed above, the medical evidence of record clearly contradicts his claims.  

Accordingly, and based on this evidentiary posture, the Board concludes that the symptoms of the Veteran's major depressive disorder are more consistent with an evaluation no higher than the currently-assigned 50 percent rating during the entire appeal period.

Finally, the Board notes that it has considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for service-connected major depressive disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


B.  Entitlement to service connection for PTSD.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

As noted above, Veteran contends that he has PTSD as a result of fearing that he would die in a plane crash after flying in a plane that experienced engine problems but landed safely.  See stressor statement, October 2008.

As discussed above, the RO sent the Veteran's statements to the JSRCC coordinator, who concluded that the information provided by the Veteran was insufficient to allow for meaning research of pertinent military records.  After being notified of this fact, however, the Veteran still failed to provide additional information that might help to substantiate his claimed stressor.  Thereafter, the RO denied his claim because, under the traditional provisions of 38 C.F.R. § 304(f), there was no proof of combat service, and the Veteran was therefore required to provide credible supporting evidence that the claimed in-service stressor(s) had occurred.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In the present case, the Veteran's reported stressor resulting in PTSD, fearing he would die in a plane crash after flying in a plane that experienced engine problems, but landed safely, does not involve fear or hostile military or terrorist activity.  Accordingly, the regulation revision which became effective July 13, 2010, does not apply in this case.  The Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.

Review of the claims folder shows that, during a June 2009 VAMC outpatient mental health counseling session, the Veteran was diagnosed with PTSD, atypical.  However, additional review of the treatment notes shows that the clinician actually referred to the Veteran's condition as "dysthymia (PTSD) and mood disorder due to a general medical condition."  Emphasis added.  There is no indication that the clinician associated the Veteran's symptoms with military service, nor is there evidence that the diagnosis was actually made pursuant to the criteria of the DSM-IV, which VA requires for a diagnosis of PTSD.  Moreover, his private physician, Dr. Canell, did not diagnose PTSD at the time of examination, instead noting that it was a diagnosis to be ruled out.  Therefore, to prevail on his claim, he must demonstrate medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.   

In this case, despite having been repeatedly asked to provide additional evidence to help corroborate his claimed stressor, the Veteran did not provide such evidence. Even assuming that he did in fact experience a plane ride in service, in which he felt that his life was in danger, the Board concludes that the description of his claimed stressor is simply too vague to be independently verifiable.  In addition, as noted above, there is no evidence that the Veteran participated in combat, and he has never claimed to have done so.  Accordingly, the claimed in-service stressor requires corroboration and, because it cannot be verified, service connection for PTSD must be denied.

While the Board recognizes the Veteran's sincere belief in his claim, there is no evidence corroborating his accounts of his claimed non-combat stressor, as required under 38 C.F.R. § 3.304(f).  Without a corroborated in-service stressor incident, even assuming a current diagnosis of PTSD, the claim must fail.
Accordingly, as the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy while on active duty, and there is no independent verification of his reported in-service stressor, the claim of entitlement to service connection for PTSD is denied.  In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


